Citation Nr: 1824195	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, and to also include as secondary to service-connected asbestosis. 

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected asbestosis. 

4.  Entitlement to a compensable disability rating for asbestosis.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran appeared and testified at a video Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for COPD; an acquired psychiatric disorder, to include depression; and OSA, all secondary to service-connected asbestosis.  The Veteran also seeks entitlement to a compensable rating for asbestosis.  The Board finds that a remand on all issues is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

I. Asbestosis & COPD 

The February 2011 rating decision denied a compensable rating for asbestosis and reasoned that the evidence of record showed that a non-service connected respiratory disability, COPD, caused the Veteran's respiratory difficulties.  The rating decision also denied service connection for COPD as secondary to service-connected asbestosis. 

The last VA examination for the Veteran's respiratory conditions was conducted in June 2010.  The VA examiner indicated that there was a diagnosis of asbestosis from 2002, and also provided a diagnosis of COPD.  The examiner indicated that he was unable to find a reference indicating that asbestos exposure causes COPD.  No further opinion or rationale was provided.  

Once VA undertakes the effort to provide an examination, or obtain an opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the June 2010 VA examination report does not make a distinction as to which of the Veteran's symptoms were caused by COPD and which symptoms were caused by asbestosis, another examination is indicated.  Further, the VA examiner did not provide a sufficient rationale for his opinion regarding whether the Veteran's COPD was caused by asbestosis, and it does not appear that all of the testing results needed to evaluate asbestosis were recorded.  Accordingly, the Board finds that these issues should be remanded to provide the Veteran with a new VA examination for his respiratory disabilities in order to properly evaluate the current symptomology of the service-connected asbestosis and to obtain an opinion as to whether the service-connected asbestosis caused or aggravated the diagnosed COPD.  




II. Obstructive Sleep Apnea  

Regarding the issue of entitlement to service connection for obstructive sleep apnea (OSA), the February 2011 rating decision denied service connection for this disability indicating that the evidence of record did not establish that the OSA was related to service-connected asbestosis.  The June 2010 VA examiner evaluated the Veteran's OSA disability and opined that the OSA was not caused by, or a result of, asbestos exposure.  He reasoned that he found no reference that asbestos exposure can cause OSA, but did not address whether the respiratory impairment that asbestos exposure causes is implicated in the onset or aggravation of OSA.  Another examination is indicated.  

Also of record is an April 2012 opinion from the Veteran's private orthopedist.  The private orthopedist opined that "[i]t does appear from reviewing the medical literature that sleep apnea occurs secondary to obesity and that obesity occurs secondary to asbestosis."  The private orthopedist cited to numerous medical articles.  He concluded that it was therefore as likely as not that the Veteran's OSA was caused by his obesity, which was caused by asbestosis.  While this opinion indicates that medical literature suggests a connection between asbestosis and obesity, and between obesity and OSA, no opinion was provided as to the specific facts of the Veteran's current disabilities.  

The Board notes that VA's Office of General Counsel has issued an opinion, which, in part, states that obesity may serve as an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 01-2017.  Accordingly, the Board finds that a remand is necessary to obtain an opinion as to whether the Veteran's service-connected asbestosis caused obesity, and, if so, whether obesity caused the diagnosed OSA.  

III. Acquired Psychiatric Disorder 

Finally, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include depression.  The Veteran has indicated that the diagnosis of COPD, which he believes was caused by asbestosis, has caused an exacerbation of his depression and anxiety.  The February 2011 rating decision denied service connection for an acquired psychiatric disorder, reasoning that the diagnosis of depression predated the diagnosis of asbestosis.  

The Veteran was provided a VA psychiatric evaluation in May 2010.  The Veteran reported first seeking psychiatric treatment in 1993.  He further reported a suicide attempt in 2002 with a resulting psychiatric hospitalization.  He indicated that his depression worsened upon learning that some of his friends from service had died from mesothelioma.  He further reported anxiety over his current health.  The examiner provided a diagnosis of major depressive disorder, but did not provide an opinion as to whether the Veteran's psychiatric disorder was caused or aggravated by service-connected asbestosis.  In a September 2010 addendum opinion, the VA examiner indicated that the symptomology of his depression is seen as a natural progression of the non-military related major depression.  The examiner further indicated that the Veteran's depression does not appear to be exacerbated by his service-connected disabilities.  No further rationale was provided.  

Also of record is a July 2014 private psychiatric evaluation.  The private psychiatrist opined that it is more than at least as likely as not that the Veteran's depressive disorder was related to physical problems which began while he was in service.  In a May 2016 addendum opinion, the private psychiatrist opined that it is as likely as not that the Veteran's major depressive disorder is secondary to the Veteran's service-connected conditions of asbestosis, left knee disability, and deep vein thrombosis.  The private psychiatrist did not provide a rationale for either of his opinions.  

Due to the lack of reasoning in the psychiatric evaluations of record, the Board finds that a remand for a new opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claims on appeal.  

2.  After all available medical records have been associated with the claims file, schedule the Veteran for a VA examination for the purposes of ascertaining the extent of impairment arising from his service-connected asbestosis, and for obtaining an opinion as to the nature and etiology of any diagnosed COPD, OSA, and acquired psychiatric disorder.  

The entire claims file should be made available to the examiner.  Any tests or studies deemed necessary should be conducted, including pulmonary function tests, and the results should be reported in detail.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion, with supporting rationale, as to the following inquiries:  

(a)  Regarding the diagnosed COPD, whether it is at least as likely as not (a probability of 50 percent or greater) that this disability was caused OR aggravated by service-connected asbestosis.  The examiner is requested to specifically differentiate the symptoms caused by asbestosis from those caused by any diagnosed COPD.  

(b)  Regarding the diagnosed OSA, whether it is at least as likely as not (a probability of 50 percent of greater) that this disability was caused OR aggravated by service-connected asbestosis. 

In providing this opinion, the examiner is requested to address the underlying questions of whether it is at least as likely as not that the Veteran's current obesity was caused OR aggravated by the service-connected asbestosis.  If so, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed obesity caused OR aggravated any diagnosed OSA.  

(c)  Regarding the diagnosed acquired psychiatric disorder, to include depression, whether it is at least as likely as not (a probability of 50 percent or greater) that this disability was cause OR aggravated by service-connected asbestosis.  The examiner is requested to specifically address the Veteran's contentions that his depression was aggravated by his service-connected disabilities.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for that medical conclusion.

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

